DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teach as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Huang - US 20180283915, and further in view of Saitou – US 20160041021.
As to claim 1, Huang teaches a liquid sensor configured to detect a liquid level in a state in which at least a portion of the liquid sensor is 5immersed in liquid (Figs. 2-3, [0032]-[0033]: a liquid level detecting apparatus includes a container 10, a first electrode pair 120, a second electrode pair 130 and master chip 210, hence a liquid sensor system. The container contains a liquid, and the liquid filled a first containing chamber 101, in which the first electrode pair 120 is arranged. Hence, at least a portion of the liquid sensor is immersed in the liquid), the liquid sensor comprising 
(Figs. 2-3, [0032]: liquid level detecting apparatus includes a container 10; [0041]: the container having inner walls and contain liquid. Hence, the container is a substrate having hole and inner circumferential surface around the hole), 
10a first electrode and a second electrode facing the first electrode are formed on the inner circumferential surface (Fig. 3, [0041]: pair of electrodes 120 includes electrodes 121 and 123. First electrode plate 121 is attached to a first inner wall of the container 10. Second electrode 123 is in parallel to the first electrode 121 and is attached to a second inner wall arranged opposite to the first inner wall. Hence, second electrodes facing a first electrode and are formed on inner circumferential surface). 
Huang does not explicitly teach the liquid sensor further comprises a detection circuit configured to detect capacitance between the first 15and second electrodes.  
Saitou teaches liquid sensor 100 further comprises a detection circuit 30 configured to detect capacitance between the first 15and second electrodes ([0056]).  
Since Huang teaches that it is known in the art to have capacitive sensor wherein a capacitive value of the container varies at the same time to measure the height of the liquid level ([0006]), and a detection circuit to measure the height ([0034], [0049]: a master chip measures voltage value of the first electrode pair and calculates a height H of the liquid in the container), and since Saitou teaches a plurality of electrode pairs disposed at different positions in a height direction in a tank for storing liquid ([0011]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify liquid sensor of Huang with teachings of Saitou to include the liquid sensor further comprises a detection circuit configured to detect capacitance between the first 15and second electrodes, to determine liquid level and liquid quality of liquid in fuel tank ([0056]).

(Fig. 3, [0032]-[0033]: the container 10, i.e. substrate, has rectangular shape having long sides and short sides, the inner space of the container is the hole having long sides extend along long side of the container, and short sides extend along short side of the container; [0041]: pair of electrodes 120 includes electrodes 121 and 123. First electrode plate 121 is attached to a first inner wall of the container 10 which is on a long side of the container as seen in Fig. 3 or which is similar with width a in Fig. 2, [0031]. Second electrode 123 is in parallel to the first electrode 121 and is attached to a second inner wall arranged opposite to the first inner wall, which is on another long side of the container as in Fig. 3, or which is similar with width a in Fig. 2, [0031]. The inner walls that the electrodes 121 and 123 are on are spaced apart by short sides of the container as in Fig. 3, which is similar with width L in Fig. 2).  

As to claim 3, Huang teaches all the limitations of claim 2, Huang teaches wherein the substrate is disposed such that the long 5sides of the substrate extend in a direction perpendicular to a liquid surface of the liquid (Figs. 2-3, [0032]-[0033]: The container 10, i.e. substrate, contains a liquid, and the liquid filled a first containing chamber 101, in which the first electrode pair 120 is arranged. Hence, long sides of the container 10, which corresponding to width a as in Fig. 2, [0031], extend in a direction perpendicular to a liquid surface of the liquid which is a top surface).  

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Huang (US 20180283915), and further in view of Saitou – US 20160041021, and further in further view of Kondo - US 20020061722.
As to claim 4, modified Huang teaches all the limitations of claim 1, it does not explicitly teach wherein the substrate is a fluororesin substrate. 
However, Kondo teaches fluororesin substrate ([0035], [0038]: fluororesin-lined container is used while measuring liquid amount).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by modified Huang, and further incorporate having the substrate is a fluororesin substrate, as taught by Kondo, to enhance corrosion resistance of the container ([0035], [0038]).

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Huang (US 2018/0283915), and further in view of Saitou – US 20160041021, and further in further view of Lefeber - US 20160069852.
As to claim 5, modified Huang teaches all the limitations of claim 1, it does not explicitly teach a light-emitting element; and a light-receiving element, 15wherein first and second optical waveguides are embedded in the substrate, one end of the first optical waveguide faces one end of the second optical waveguide via the hole, the light-emitting element is attached to another end 20of the first optical waveguide, the light-receiving element is attached to another end of the second optical waveguide, and the detection circuit is configured to detect output of the light-receiving element.
However, Lefeber teaches a concept of: a light-emitting element (Figs. 1-2, [0028]-[0030]: an oil container 10 having light source 14); and 
a light-receiving element (Figs. 1-2, [0028]-[0030]: a sensor 16 to receive light emitted by the light source 14), 
(Fig. 2, [0034]: the container has cables 20 and 22 to output and receive light, hence first and second optical waveguides), 
one end of the first optical waveguide faces one end of the second optical waveguide via the hole (Fig. 2: one end of the cable 20 is spaced apart from one end of the cable 22, hence one end of first optical waveguide 20 faces one end of the second optical waveguide 22 via a hole which is the inner space of the container as in Fig. 2), 
the light-emitting element is attached to another end 20of the first optical waveguide (Fig. 2, [0034], [0037]: light from the light source 14 is output to cable 22. The light source 14 is attached to another end of the cable 22 as in Fig. 2), 
the light-receiving element is attached to another end of the second optical waveguide (Fig. 2, [0034], [0037]: sensor input to the sensor 16 is through cable 20. The sensor 16 is attached to another end of the cable 20 as in Fig. 2), and 
the detection circuit is configured to detect output of the light-receiving element ([0029]-[0030]: a light intensity received by the sensor 16 is converted to a signal value and sent to a monitor; [0042]: circuitry is used to filter and manipulate sensor output).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Huang with concept teachings of Lefeber to include having a light-emitting element; and a light-receiving element, 15wherein first and second optical waveguides are embedded in the substrate, one end of the first optical waveguide faces one end of the second optical waveguide via the hole, the light-emitting element is attached to another end 20of the first optical waveguide, the light-receiving element is attached to another end of the second optical waveguide, and the detection circuit is configured to detect output of the light-receiving element, as taught by Lefeber, to detect liquid quality based on the physical changes in sensed light ([0029]-[0030], [0038]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. 

Applicant is invited to review Mironov – US 20220086959, which teaches liquid sensor further comprises a detection circuit configured to detect capacitance between the first 15and second electrodes (Fig. 2, [0177], [0063]: cartridge 300 comprises a housing 301. Electrodes 304 and 305 on the circumference of the inner surface of the housing 301 and are at opposite sides of the housing 301; [0091]-[0094]: the first and second electrodes form a capacitor. The capacitance between the first and second electrodes is measured; [0034], [0072], [0084], [0191]-[0192]: processing circuit to determine electrical quantity between first and second electrode).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861